DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Salvi (“Architectural analysis of musculoskeletal ultrasound images”) as evidence by NPL The University of Auckland (“Guassian Filtering”) alone or in view of Lang (US 20050010106 A1), hereinafter, Lang.
Regarding claims 1, 8, and 15, 
Salvi teaches a non-invasive method of determining pennation angle, comprising: 
Providing an ultrasound device (pg. 46 which discloses using ultrasound device) having a movable transducer, the movable transducer operable in a high frequency range (pg. 46 which discloses a linear array probe with variable frequency band of 3-13 MHz) 
Selecting a target area of a subject (pg. 46 which disclose images of four muscles are used)

Disposing the movable transducer proximate to the subject and to the selected target area (pg. 46 which discloses placing the probe in a point when the muscle reaches its maximum thickness);
And an electronic device that determines pennation angle, comprising:
at least one non-transitory storage medium that stores instructions 
at least one processing unit (pg. 47 which discloses a computer for processing)  that executes the instructions to: 
receive an ultrasound scan image (at least fig. 3.1 (b) and corresponding disclosure) of at least a portion of a skin layer as disposed above one or more additional tissue layers, 
the ultrasound scan image provided by pixels (3.1(b));
find a target muscle tissue (pg. 18 which discloses processing images for medial gastrocnemius vastus lateralis, rectus femoris and tibialis anterior) in the ultrasound scan image (3.1(b)) by identifying fascial boundaries of the target muscle tissue in the ultrasound scan image using pixel values of the ultrasound scan image without reference to other ultrasound scan images (pg. 18 which discloses automatic muscle aponeurosis detection (i.e. identification of fascial boundaries) and pg. 19 which discloses filtering to enhance the edges for the aponeuroses detection. Examiner notes this would necessarily use pixel values of the ultrasound scan image);
generate a cropped image from the ultrasound scan image to focus on the target muscle tissue (at least fig. 3.21 (a) and corresponding disclosure)
	the ultrasound scan image not having been previously cropped to focus on the target muscle (Examiner notes that while the ultrasound scan image is cropped see 3.1(b), it is not necessarily cropped to focus on the target muscle, but to eliminate data external to the ultrasound image and additionally exclude the upper skin of the subject (see paragraph 2 of 3.1.1 Processing of a medial gastrocnemius)

	threshold the pixels of the cropped image to provide a binary image having structural elements of different sizes (pg. 36 3.2.1 which discloses a threshold is imposed to produce a binary mask of the FOAM image)
	Morph the structural elements of the binary image to remove small structural elements of the binary image (pg. 36-37 which discloses all structures that are too small are deleted. Examiner notes the removal of small structural elements is necessarily morphing).
	Determining the pennation angle of the target muscle tissue using the morphed binary image (pg. 40 which discloses the last step of the fascicle detection is to estimate the Pennation angle. Examiner notes the method of finding the pennation angle necessarily uses the morphed binary image)
	While Salvi teaches morphing structural elements of a binary image (e.g. the FODG image in the aponeuroses detection) to connect large structural elements (pg. 23 which discloses dilation followed by hole filling and by an erosion to fill holes that occur inside the structure of FODG and at least fig. 3.7a), it is not clear if Salvi performs the aforementioned morphing step in the cropped image.  Nonetheless, it would have been obvious to have morphed the structural elements of the cropped binary image during the fascicle detection to connect the large structural elements in a manner similar to that applied to the FODG image during aponeuroses detection in order to connect the fascicles in the binary image accordingly and enhance the fascicle identification process.  Such a modification merely involves combining embodiments of Salvi to yield predictable results.  
	Alternatively,

	While Lang teaches the image processing disclosed as being performed on X-ray images, Lang further discloses that the image processing may be performed on other imaging modalities such as ultrasound ([0050]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi to include morphing the binary image as taught by Lang in order to enhance the identification of the fascicle orientation. Examiner notes the modified device would improve the accuracy of the pennation angle determination. 

	The modified device further teaches the elements of claims 8 and 15.
	
	Regarding claim 2,
	Salvi, as modified, teaches the elements of claim 1 as previously stated. Salvi further discloses wherien the at least one processing unit determines the pennation angle by:
Finding features in the morphed binary image (pg. 37 which discloses detection of lines (i.e features) in the mask of the FOAM (i.e. morphed binary image);
Measuring angles of the features (pg. 37 which discloses of each segment identified orientation is known); and 


Regarding claim 3,
Salvi, as modified, teaches the elements of claim 2 as previously stated. Salvi further teaches wherien the at least one processing unit determines: 
A top pennation angle (pg. 42 which discloses processing of an upper portion and pg. 45 (table 3.4 which discloses a pennation angle of the upper portion); and
A bottom pennation angle (pg. 42 which discloses processing on a lower portion and pg. 45 Table 3.4 which discloses a pennation angle of the lower portion)

Regarding claim 4,
Salvi, as modified, teaches the elements of claim 3 as previously stated. Salvi further teaches wherien the at least one processing unit determine:
The top pennation anble by processing a first portion of the ultrasound scan image (pg. 42 which discloses processing of the upper portion (i.e. first portion); and
The bottom pennation angle by processing a second portion of the ultrasound scan image (pg. 42 which discloses processing of the lower portion (i.e. second portion) that is different from the first portion (upper portion).

Regarding claim 5,

A first portion of the ultrasound scan image by cropping the ultrasound can image above a reference fascia (pg. 42 which discloses clipping an image between the central fascia (i.e. reference fascia) and the superficial aponeurosis)
The second portion of the ultrasound scan image by cropping the ultrasound scan image below the reference fascia (pg. 42 which discloses clipping an image between the central fascia and the deep aponeurosis).

Regarding claim 6,
Salvi, as modified, teaches the elements of claim 2 as previously stated. Salvi further teaches wherien the reference fascia is a fascial boundary between at least one of:
a rectus femoris muscle and a vastus intermedius muscle; 
or a vastus lateralis muscle the vastus intermedius muscle (pg. 46 which discloses validating the algorithm on images of a rectus femoris muscle and a vastus lateralis muscle).

Regarding claim 7,
Salvi, as modified, teaches the elements of claim 1 as previously stated. Salvi further teaches wherein the at least one processing unit:
Computes features in a morphed binary image (at least fig. 3.8(a) or 3.8(b) and corresponding disclosure);
Finds the reference fascia in the morphed binary image using the computed features (pg. 25 which discloses the FODG binary mask is used in the optimized process to identify the two aponeuroses (e.g. reference fascia)); and 

While Salvi does not explicitly teach finding the reference fascia in the cropped morphed binary image, it would have been obvious to include the reference fascia in the in order to compare the reference fascia angle to the angle of the fascicles in the same binary image. 

Regarding claim 9,
Salvi, as modified, teaches the elements of claim 8 as previously stated. Report an indication of the pennation angle (pg. 42 Table 3.3 which depicts the result of the pennation angle. Examiner notes the measured value of the pennation angle is considered an indication in its broadest reasonable interpretation). 

Regarding claim 10,
Salvi, as modified, teaches the elements of claim 8 as previously stated. Salvi further teaches comparing the pennation angle to a previous determination (pg. 46 which discloses each automatic measurement is compared to each manual measurement for the same image). 

Regarding claim 11,
Salvi, as modified, teaches the elements of claim 8 as previously stated. Salvi further teaches wherein the target muscle tissue is a fascial boundary between muscles (Examiner notes the target muscle tissue would necessarily be a fascial boundary between muscles in its broadest reasonable interpretation).

Regarding claim 12,
Salvi, as modified, teaches the elements of claim 8 as previously stated. While Salvi teaches the tracking the aponeuroses and fascicles during contraction can be automated in the MUS A algorithm (pg. 56), Salvi fails to explicitly teach further comprising providing output based on the pennation angle related to altering the pennation angle.
It would have been obvious to provide output based on the pennation angle related to altering the pennation angle in order to determine the pennation angle at different time points during contraction and provide fascicle length data as the muscle changes during movement (pg. 56).

Regarding claim 13,
Salvi, as modified, teaches the elements of claim 8 as previously stated. Salvi further teaches further comprising evaluating fitness of the subject for an acitivy based on the pennation angle (pg. 9 which discloses tension (i.e. fitness of a subject for an activity) is estimated from the pennation angle).

Regarding claim 14,
Salvi, as modified, teaches the elements of claim 8 as previously stated. Salvi, as modified further teaches wherein determining the pennation angle is performed about contemporaneously with imaging the subject for another purpose (pg. 36 which discloses calculation of the pennation angle and fascicle length. Examiner notes imaging the subject for another purpose would include imaging the subject to calculate the fascicle length).

Regarding claim 16,


Regarding claim 17,
Salvi, as modified, teaches the elements of claim 16 as previously stated. Salvi further teaches further comprising a tenth set of instructions, stored in the at least one non-transitory computer readable medium, executable by the at least one processing unit to:
Report an indication of the fascicle length (pg. 42 Table 3.3 which depicts the result of the fascicle length. Examiner notes the measured value of the fascicle length is considered an indication in its broadest reasonable interpretation). 

Regarding claim 18,
Salvi, as modified, teaches the elements of claim 16 as previously stated. Salvi further teaches wherein the target muscle tissue is a fascial boundary between muscles (Examiner notes the target muscle tissue would necessarily be a fascial boundary between muscles in its broadest reasonable interpretation).

Regarding claim 19,
Salvi, as modified, teaches the elements of claim 16 as previously stated. While Salvi teaches the tracking the aponeuroses and fascicles during contraction can be automated in the MUS A algorithm (pg. 56), Salvi fails to explicitly teach further comprising an eleventh set of instructions, stored in the at 
It would have been obvious to provide output based on the fascicle length related to altering the fascicle length in order to determine the fascicle length at different time points during contraction and provide fascicle length data as the muscle changes during movement (pg. 56).

	Regarding claim 20,
	Salvi, as modified, teaches the elements of claim 16 as previously stated. Salvi further teaches further comprising a twelfth set of instructions, stored in the at least one non-transitory computer readable medium executable by the at least one processing unit to evaluate fitness of a subject for an activity based on the fascicle length (pg. 9 which discloses determining the PCSA which represents the contractile force-producing potential of the muscle (i.e. fitness of a subject for an activity) can be calculated with the fascicle length).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BROOKE LYN KLEIN/Examiner, Art Unit 3793        

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793